Citation Nr: 0801528	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to 
November 2002.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied service 
connection.  

In his September 2005 substantive appeal, the veteran 
requested a travel board hearing at the RO before a Veterans 
Law Judge, but in January 2006, the veteran withdrew his 
request for that hearing and requested a hearing at the RO 
with a Decision Review Officer (DRO).  In January 2006, the 
veteran was notified that his hearing with a DRO was 
scheduled for January 30, 2006, but the veteran failed to 
appear for that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Since the veteran's discharge from service, two VA diabetes 
mellitus compensation and pension (C&P) examinations have 
been conducted, both by the same examiner.  In the 
February 2003 examination, the examiner reviewed the claims 
folder, but determined that medical records were not 
available in the folder.  She therefore reviewed electronic 
records of the veteran's prior medical treatment.  She noted 
that according to the electronic records, the veteran's 
problem list included glucose intolerance.  The veteran told 
her that as a result of his blood sugar levels at his 
retirement examination, he had been placed on the Atkins's 
diet and was told that his blood sugar level was related to 
being overweight.  He also told the examiner that when he 
lost 10 pounds, his follow-up blood sugar was within normal 
limits.  He was told that intramuscular treatments of folic 
acid, vitamin B6, and vitamin B12 intramuscular would avoid 
future development of diabetes mellitus and he said he began 
those treatments.  The C&P examiner conducted a physical 
examination.  A blood test revealed blood sugar of 122 mg/Dl 
and a 2 hour glucose test revealed 159 mg/Dl.  Her diagnosis 
was impaired glucose tolerance.  

The second examination was conducted in May 2004.  The C&P 
examiner did not have the claims folder to review.  She cited 
to recent testing that had been done two months earlier and 
to some electronic records that do not appear in the claims 
folder.  She reported that those electronic records showed 
that the veteran had been diagnosed with diabetes mellitus de 
novo.  The veteran also reported that he had been diagnosed 
with diabetes recently, after a two-hour glucose test.  He 
said a nutritional evaluation was pending but that he had 
begun a low carbohydrate diet.  She conducted a physical 
examination.  She noted the age of onset was 46 years old.  
The examiner recorded that the blood sugar was reported as 
116 mg/Dl and the urinalysis was reported without evidence of 
proteinuria.  Using the March 2004 test results, the 
glycosylated hemoglobin was reported as 6.6 percent and the 
2-hour glucose test was reported as 230 ml/dl.  She reported 
the diagnosis as diabetes. 

In both C&P examination reports, the examiner relied upon 
information that is not part of the record.  Indeed, since no 
rationale was provided, it is not entirely clear whether the 
examiner made her own, independent diagnosis or was merely 
recording the diagnoses that had been listed in the 
electronic records.  And although there is an implied 
indication that diabetes mellitus had its onset in 2004 (from 
the fill-in-the-blank response of "46 years old" to the 
prompt "age of onset"), a medical opinion as to whether the 
veteran's current diabetes mellitus, type 2, disability is 
related to his active military service is needed.  

The C&P examiner noted that the veteran received medical 
treatment at the VA outpatient clinic in Mayaguez, Puerto 
Rico.  Accordingly, a remand is needed for the RO/AMC to 
obtain all of the veteran's VA medical treatment records 
since his retirement from military service in November 2002 
that may contain relevant medical information and associate 
them with the claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical treatment records are deemed to 
be within the control of VA and should have been included in 
the record, as they may be determinative of the claim).  

At his retirement physical, the veteran noted that he was 
under care by a family practice physician.  No medical 
treatment notes by any private physician appear in the claims 
folder.  The veteran should be asked to identify private 
treatment records that may contain test results, physical 
examinations, and/or discussions of relevant symptoms of 
diabetes and those records should be obtained.  

After the medical treatment records have been associated with 
the claims folder, the RO/AMC should schedule the veteran for 
a medical examination, including whatever tests are needed, 
for the purpose of determining whether the veteran currently 
has a diabetes mellitus disability and if so, whether it had 
its onset during service or within one year following 
retirement from service.  

Finally, since the veteran has not been given notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
private healthcare professionals who 
provided treatment for diabetes mellitus 
or performed general physical examinations 
from November 2002, and make arrangements 
to obtain any identified records.  

3.  Make arrangements to obtain the 
veteran's treatment records for diabetes 
mellitus from the VA Caribbean healthcare 
system, dated since November 2002.  

4.  After the development described above 
is completed and the records have been 
associated with the claims file, make 
arrangements for the veteran to have an 
appropriate examination to determine 
whether he has a current disability of 
diabetes mellitus, type II, and if so, 
whether such disability had its onset 
during active service or within one year 
following his November 2002 retirement 
from service (that is, by November 2003).  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiners in conjunction 
with the examination reports.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: (a) 
Identify all current diabetes diagnoses; 
(b) For each diagnosis, provide an opinion 
as to whether it is at least as likely as 
not (that is, a 50 percent or greater 
probability) that the diagnosed disability 
had its onset during military service 
(that is, from June 1979 until 
November 2002); and if not, (c) Provide an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
disability had its onset within one year 
following the November 2002 retirement 
from service (that is, by November 2003).  

5.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



